DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copies has been filed in parent Application No. 29/613,418, filed on 08/10/2017.
Response to Amendment
This office action is responsive to the amendment filed on 02/23/2021. As directed by the amendment: claims 1 and 2 have been amended, claims 6 – 7 have been cancelled and claims 8 – 10 have been added.  Thus, claims 1 – 5 and 8 – 10 are presently pending in this application. The Office confirms that no new matter has been added. 
Response to Arguments
Applicant’s arguments, see page 5, filed 02/23/2021, with respect to priority have been fully considered and are persuasive. Through discussion with the design patent examiner the applicant’s assertions were verified. The priority of the foreign certified copies have been confirmed. 
Applicant’s arguments, see page 7, filed 02/23/2021, with respect to the claim objections have been fully considered and are persuasive. Claims with any issues have been cancelled. The objection of claims has been withdrawn. 
Applicant’s arguments, see page 7, filed 02/23/2021, with respect to claim interpretation have been fully considered and are persuasive. The claims with limitations that fall under 112(f) have been cancelled. The 112(f) interpretation of “means for marking-up incision lines” has been withdrawn. 
Applicant’s arguments, see page 7, filed 02/23/2021, with respect to 112(b) claim rejections have been fully considered and are persuasive. With amendments to the claim the limitations that were 
Applicant’s arguments, see page 7, filed 02/23/2021, with respect to USC 101 rejection have been fully considered and are persuasive. The applicant has cancelled any limitations that claim the human organism. The claim rejections of claims 1 – 5 have been withdrawn.
Applicant’s arguments, see page 8, filed 02/23/2021, with respect to 102 rejections have been fully considered and are persuasive. Particularly with the amendments to the claims to add more narrow language to claim 1 and the cancellation of claims 6 – 7.  The 102 rejections of claims 1 – 3, 5, and 6 – 7 have been withdrawn. 
Applicant’s arguments, see pages 8 – 9, filed 02/23/20201, with respect to 103 rejection have been fully considered and are persuasive. On the basis of the amendments to claim 1. The 103 rejection of claim 4 has been withdrawn. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Francis Maguire on 03/09/2021.
The application has been amended as follows: 
The claims filed on 02/23/2021 have been amended as follows (note that any unlisted claims remain as filed on 02/23/2021): 
(currently amended) A template, comprising:
, each guide channel defining an inner part and an outer part extending from the inner part, wherein
closer to the center of the template, each  inner part  is curved to define a side of a respective flap area, so that a total of three flap areas are defined, 
wherein farther from the center of the template,  the outer parts  further  define sides of  respective triangle  areas,  with a base side of  each respective triangle area defined by a portion of the respective inner part and with two sides of  each respective triangle area opposite the respective base side defining  respective triangular  tops that  are farthest away from the center of the template and pointing away from the center of the template toward the outer edge.

8. (currently amended) A surgical method for operating on skin of a patient, comprising: 
- preoperative marking of three incision lines on the skin of the patient using  the template of claim 1, the incision lines designating areas on the skin of the patient; 
- de-epithelizing three designated triangular areas on the skin of the patient; 
- incising and forming three designated skin flap areas of the skin of the patient; 
- forming a surrounding skin surface by joining sides of the de-epithelized triangular areas; and 
- jointing the three designated skin flap areas to create a reconstructed nipple raised in elevation relative to the surrounding skin surface.

9. (currently amended) The surgical method according to claim 8, wherein each de-epithelized triangular area has a side or rim in common with a respective designated skin flap area and each  de-epithelized triangular area has a pair of corner or vertex sides that together point respective side or rim in common with the respective designated skin flap area and wherein elevation of the reconstructed nipple is provided through the joining of each of the pairs of the corner or vertex sides of the de-epithelized  triangular areas.

10. (cancelled).
Allowable Subject Matter
Claims 1 – 5 and 8 – 9 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record fails to teach or render obvious a template comprising, inter alia, three identical guide channels, each guide channel defining an inner part and an outer part extending from the inner part wherein the inner parts is curved to define a side of a respective flap area, and further wherein the outer parts define sides of a respective triangle area. Young (US 20100023122 A1), herein referenced to as “Young” and Poler (US 5618292 A) do not teach this template with three identical guide channels with an inner part defining an inner part and an outer part defining sides of a respective triangle area. 
Regarding claim 8, the prior art of record fails to teach or render obvious a surgical method for operating on skin of a patient, comprising, inter alia, the template of claim 1. As noted above the prior art of Young and Poler do not teach the template of claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Joseph et al (US 20090022272 A1) teaches a skin-marker with triangular imaging bodies and a single triangular opening
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAIHAN R KHANDKER whose telephone number is (571)272-6174.  The examiner can normally be reached on Monday - Friday 7:00 PM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RAIHAN R. KHANDKER
Examiner
Art Unit 3771



/RAIHAN R KHANDKER/Examiner, Art Unit 3771            

/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771